                   UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF MICHIGAN
                        SOUTHERN DIVISION


Timothy Clinton Lorrison,

                          Plaintiff,    Case No. 18-cv-10289

v.                                      Judith E. Levy
                                        United States District Judge
Nancy A. Berryhill, Acting
Commissioner of Social Security,        Mag. Judge Stephanie Dawkins
                                        Davis
                          Defendant.

________________________________/

                 OPINION AND ORDER ADOPTING THE
                 REPORT AND RECOMMENDATION [16]

          This is a Social Security benefits appeal. On February 9, 2019,

Magistrate Judge Stephanie Dawkins Davis issued a Report and

Recommendation (“R&R”) (Dkt. 16) recommending that the Court deny

plaintiff Timothy Clinton Lorrison’s motion for summary judgment (Dkt.

12) and grant defendant’s, Acting Commissioner of Social Security Nancy

A. Berryhill, motion for summary judgment. (Dkt. 14.) Plaintiff timely

filed objections on February 21, 2019 (Dkt. 17), and defendant filed

responses. (Dkt. 19.)

     I.     Background
        On December 3, 2014, plaintiff applied for Disability Insurance

Benefits based upon physical ailments primarily related to his left leg,

including left leg swelling and pain due to deep vein thrombosis, as well

as arthritis in the right knee, blood clots in both legs from a coagulation

defect, back pain, reduced energy after prostate cancer, and incontinence.

(Tr. 11, 16.) The administrative law judge (“ALJ”) denied his application

for benefits. (Id. at 20.) Plaintiff filed for judicial review on January 25,

2018. (Dkt. 1.)

        The Court has carefully reviewed the R&R and is satisfied that it is

a thorough account of the relevant portions of the record. The Court

incorporates the factual background from the R&R. (Dkt. 16 at 2–8.)

  II.     Legal Standard

        A party may object to a magistrate judge’s report and

recommendation on dispositive motions, and a district judge must resolve

proper objections under a de novo standard of review. 28 U.S.C. §

636(b)(1)(B)–(C); Fed. R. Civ. P. 72(b)(1)–(3). A proper objection identifies

the portion of the report and recommendation that the party takes issue

with and then specifies the factual or legal basis of the error. E.D. Mich.

LR 72.1(d)(1); see Andres v. Comm’r of Soc. Sec., 733 F. App’x 241, 244


                                      2
(6th Cir. 2018). Objections that restate arguments already presented to

the magistrate judge are improper, Coleman-Bey v. Bouchard, 287 F.

App’x 420, 422 (6th Cir. 2008) (citing Brumley v. Wingard, 269 F.3d 629,

647 (6th Cir. 2001)), as are those that dispute the general correctness of

the report and recommendation, Miller v. Currie, 50 F.3d 373, 380 (6th

Cir. 1995). Moreover, objections must be clear so that the district court

can “discern those issues that are dispositive and contentious.” Id. (citing

Howard v. Sec’y of Health and Human Servs., 932 F.2d 505, 509 (6th Cir.

1991)); Thomas v. Arn, 474 U.S. 140, 147 (1985) (explaining that

objections must go to “factual and legal” issues “at the heart of the

parties’ dispute”). 

   III. Analysis

      Plaintiff has seven objections to the R&R, all of which address the

ALJ’s residual functional capacity (“RFC”) determination, which is the

fourth step of the five-step analysis governing the ALJ’s evaluation of

disability for social security benefits. 20 C.F.R. § 416.920. the reasons set

forth below, the Court overrules plaintiff’s objections.



         A. Objection 1


                                     3
      In his first objection, plaintiff disagrees with the ALJ’s

determination that Dr. Curt Coulter’s opinion is entitled to “little weight”

despite being plaintiff’s treating physician. (Dkt. 17 at 11.) He also

objects to the magistrate judge’s determination that there is substantial

evidence showing that his prostate cancer had not “caused specific

physical limitations after surgery.” (Id. at 13.) Both parts of this objection

are improper.

      As to the first part of this objection, plaintiff does not identify a

specific error committed by the magistrate judge; he only summarizes the

ALJ’s decision to afford Dr. Coulter’s opinion little weight and

summarizes legal standards. (Dkt. 17 at 11–12.)

      As to the second part of the objection, plaintiff raised these

arguments before the magistrate judge. (Compare Dkt. 12 at 24 with Dkt.

17 at 13.) Again, plaintiff does not identify any specific error by the

magistrate judge; he reiterates his arguments and generally disagrees

with the R&R. Moreover, labeling the R&R as “contrary to common

sense” (Dkt. 17 at 13) does not create a proper objection. The objection is

overruled as improper.

         B. Objection 2


                                      4
              Next, plaintiff argues that the magistrate judge incorrectly

determined that the ALJ committed harmless error because the ALJ did

not expressly consider the factors listed in 20 C.F.R. § 404.1527(c) and

SSR 96-2p in evaluating the opinion of Dr. Coulter.1 (Dkt. 17 at 14–15.)

But plaintiff does not show what error the magistrate judge committed.

The magistrate judge concludes that although the ALJ did not discuss

each factor formalistically, the ALJ still met the policy objectives of the

procedural requirement of going through the factors—“to ensure

adequacy of review and to permit the claimant to understand the

disposition of his case.” Coldiron v. Comm’r of Soc. Sec., 391 F. App’x 435,


                                                            
              1 Generally, we give more weight to medical opinions from your treating
              sources . . . . If we find that a treating source’s medical opinion on the
              issue(s) of the nature and severity of your impairment(s) is well-
              supported by medically acceptable clinical and laboratory diagnostic
              techniques and is not inconsistent with the other substantial evidence
              in your case record, we will give it controlling weight. When we do not
              give the treating source’s medical opinion controlling weight, we apply
              the factors listed in paragraphs (c)(2)(i) and (c)(2)(ii) of this section, as
              well as the factors in paragraphs (c)(3) through (c)(6) of this section in
              determining the weight to give the medical opinion. We will always give
              good reasons in our notice of determination or decision for the weight we
              give your treating source's medical opinion.,

§ 404.1527(c)(2). Even if an ALJ commits procedural error by not addressing each
factor or giving explicit “good reasons,” the error is harmless “so long as the decision
‘permits the claimant and a reviewing court a clear understanding of the reasons for
the weight give a treating physician’s opinion.’” Francis v. Comm’r of Soc. Sec.
Admin., 414 F. App’x 802, 805 (6th Cir. 2011) (quoting Friend v. Comm’r of Soc. Sec.,
375 F. App’x 534, 551 (6th Cir. 2010)).
                                                               5
440 (6th Cir. 2010)). In other words, the magistrate judge determined

that the ALJ provided good reasons that explained her decision not to

give Dr. Coulter’s opinion controlling weight and what weight she

assigned his opinion, which performed the same function as marching

through the factors. See Nelson v. Comm’r of Soc. Sec., 195 F. App’x 462,

472 (6th Cir. 2006); Wilson v. Comm’r of Soc. Sec., 378 F.3d 541, 547 (6th

Cir. 2004). Plaintiff does not dispute the magistrate’s discussion of the

ALJ’s reasoning. Rather, he simply states that there are no good reasons.

This is not a specific objection, although it is a disagreement with the

recommendation set forth in the R&R.

     Plaintiff also misunderstands the meaning of harmless error in this

context. He argues that the magistrate judge was wrong to find that any

error made by the ALJ was harmless because it led the ALJ to deny

plaintiff benefits. (Dkt. 17 at 14.) But the question is whether despite the

procedural error of the ALJ in not addressing each factor in § 404.1527(c),

was the plaintiff and this Court able to understand the reasons for the

weight the ALJ gave to Dr. Coulter’s opinion. The question is not whether

plaintiff was harmed by not receiving benefits. Therefore, the objection is

overruled.


                                     6
          C. Objection 3

     Plaintiff objects to the magistrate judge’s determination that it was

appropriate for the ALJ to afford Dr. Robin Mika’s, a non-examining

physician, opinion more weight than the treating physician’s opinion, Dr.

Coulter. Plaintiff primarily argues that there is no legal basis for this

weighing of physician opinions. (Dkt. 17 at 16–17.) However, this

argument fails.

     The Court must affirm the ALJ’s findings so long as she applied

“the proper legal standard” and the findings are supported by substantial

evidence. Brooks, 531 F. App’x at 640 (citing White v. Comm’r of Soc. Sec.,

572 F.3d 272, 281 (6th Cir. 2009)). Here, the question is whether the ALJ

applied the proper legal rule as to Dr. Coulter’s opinion as the treating

source.

     Treating source opinions usually receive more weight than non-

examining source opinions. Brooks v. Comm’r of Soc. Sec., 531 F. App’x

636, 642 (6th Cir. 2013) (quoting § 404.1527(c)(1)). But under

“appropriate circumstances,” a non-examining physician opinion may be

entitled to greater weight than a treating or examining physician

opinion, id. (quoting SSR 96-9p), such as “where the treating physician’s


                                    7
opinion is not well-supported by the objective medical records.” Dyer v.

Soc. Sec. Admin., 568 F. App’x 422, 428 (6th Cir. 2014) (citing Gayheart

v. Comm’r of Soc. Sec., 710 F.3d 365, 376, 379–80 (6th Cir. 2013)). And,

greater weight is generally “given to opinions that are ‘more consistent .

. . with the record as a whole.” Brooks, 531 F. App’x at 642 (citing §

404.1527(c)(3)–(4)).

              In this case, the ALJ did not err. Here, Dr. Coulter’s report was not

entitled to controlling weight.2 (Dkt. 16 at 13–23.) Therefore, it was

permissible for the ALJ to give Dr. Mika’s opinion more weight. The ALJ

specifically found that Dr. Mika’s opinion was more consistent with the

record than Dr. Coulter’s, including Dr. Coulter’s earlier treatment notes.

(Tr. 16–17.) Therefore, the ALJ’s decision to give Dr. Mika’s opinion

greater weight was appropriate under these circumstances.

              Plaintiff raises a variety of specific arguments to the contrary, but

each fails. First, he argues that Dr. Mika’s opinion alone cannot be

substantial evidence that supports the ALJ’S RFC determination


                                                            
        Plaintiff’s arguments to the contrary presume that Dr. Coulter’s opinion
              2

should have been given controlling weight. However, because plaintiff failed to raise
proper objections to the magistrate judge’s recommendation that the ALJ’s evaluation
of Dr. Coulter’s opinion is correct, see supra, Section III.A, B, the Court accepts the
findings of the ALJ that Dr. Coulter’s opinion was not entitled to controlling weight.
                                                               8
because Dr. Mika did not view the complete record. (Dkt. 17 at 16 (citing

Richard v. Perales, 402 U.S. 389 (1971); Sherrill v. Sec. of Health and

Human Servs., 757 F.2d 803, 805 (6th Cir. 1985); Jones v. Astrue, 808 F.

Supp. 2d 993 (E.D. Ky. 2011).) However, the ALJ did not rely solely on

Dr. Mika’s opinion to find that substantial evidence supported an RFC of

light work. The ALJ considered the entire record, including Dr. Coulter’s

opinion, and scrutinized Dr. Mika’s opinion appropriately considering the

information Dr. Mika reviewed. (Id. at 15–17.).

      Plaintiff also offers other authorities that explain the weight a non-

examining source should receive, but those cases assumed the treating

opinion received controlling weight or that the ALJ did not give good

reasons for discounting the treating opinion. Jacques v. Astrue, 940 F.

Supp. 2d 729, 741 (S.D. Ohio 2013) (finding legal error); Smith v. Astrue,

565 F. Supp. 2d 918, 925–26 (M.D. Tenn. 2008); Shelman v. Heckler, 821

F.2d 316, 320–21 (6th Cir. 1987) (assuming treating opinion is

controlling). Here, Dr. Coulter’s opinion did not control and the ALJ did

give good reasons for discounting Dr. Coulter’s opinion.

     Finally, plaintiff offers nonbinding precedent to support this

objection. In Hollins v. Astrue, the district court held that the ALJ could


                                     9
not entirely disregard a treating source opinion even when the ALJ found

that the opinion was “not well-supported by objective medical evidence

and was inconsistent with his own treatment notes.” 780 F. Supp. 2d 530,

536 (E.D. Ky. 2011). Not only is the Court not obligated to follow this

ruling, its reasoning is inapplicable here. Unlike the ALJ in Hollins, the

ALJ here gave Dr. Coulter’s opinion little weight and considered it as

part of the entire record. (Tr. 16–17.) For these reasons, the objection is

overruled.

        D. Objections 4 and 6

     Plaintiff argues that the magistrate judge made a factual error by

not considering certain parts of the record during her review of the ALJ’s

RFC determination that plaintiff can perform light work (Tr. 14). In his

fourth objection, plaintiff argues that the magistrate judge did not

properly consider whether the plaintiff’s RFC should include leg

elevation or a more sedentary level of work. (Dkt. 17 at 18.) In his sixth

objection, he argues that the magistrate judge did not consider his lower

stamina after prostate cancer. (Dkt. 17 at 20.) However, the RFC, as

determined by the ALJ, is supported by substantial evidence.




                                    10
     The Court must affirm the ALJ’s factual “findings if they are

supported by substantial evidence.” Brooks, 531 F. App’x at 640.

Substantial evidence is not a demanding standard—it is “more than a

scintilla of evidence but less than a preponderance; it is such relevant

evidence as a reasonable mind might accept as adequate to support a

conclusion.” Rogers v. Comm’r of Soc. Sec., 486 F.3d 234, 241 (6th Cir.

2007) (quoting Cutlip v. Sec’y of Health and Human Servs., 25 F.3d 284,

286 (6th Cir. 1994)). This standard permits a “zone of choice,” meaning

that multiple conclusions may be supported by substantial evidence.

Buxton v. Halter, 246 F.3d 762, 773 (6th Cir. 2001) (quoting Mullen v.

Bowen, 800 F2d 535, 545 (6th Cir. 2001)).

     Here, the ALJ’s RFC determination meets this standard. Plaintiff’s

physical and neurological exams were normal prior to the date he was

last insured, even considering some “mild low back pain” that restricted

minimal motion, a prostate cancer diagnosis, leg pain, and generalized

anxiety. (E.g. Tr. 457; 460–61; 464–65.) Plaintiff’s medical records note

that he did not have fatigue. (Tr. 463.) Roughly two weeks before the date

last insured, Dr. Coulter noted that plaintiff exercises regularly, though

not frequently enough, including weight training. (Tr. 467.) He was also


                                   11
asymptomatic for his coagulation disorder. (Tr. 468.) He was able to

maintain a variety of daily activities that included standing and walking

during the relevant period, such as shopping, fishing, and housework.

(Tr. 57–60, 467.) Moreover, plaintiff’s musculoskeletal examination was

all normal, as was his psychiatric and neurological exam. (Tr. 689.)

     There are only two mentions of leg elevation in the entire record: in

Dr. Coulter’s opinion, where he explicitly stated that plaintiff does not

need to elevate his leg (Tr. 504), and in Dr. Coulter’s treatment notes

from February 2016, where he recommended that plaintiff elevate his leg

whenever possible to decrease swelling. (Tr. 448.) The first instance does

not have a great impact on the Court’s analysis because Dr. Coulter’s

opinion is afforded little weight. And in the second instance, the ALJ was

permitted to give Dr. Coulter’s notes less weight because it was after the

date last insured. See Strong v. Soc. Sec. Admin., 88 F. App’x 841, 845

(6th Cir. 2004); see also infra Section III.F.

     The only place in the record where there is evidence that plaintiff

should remain sedentary is in Dr. Coulter’s opinion (Tr. 504), which again

the ALJ was entitled to give little weight. And even considering plaintiff’s

argument that a lack of edema, bleeding, and swelling in the ankles


                                     12
means that he necessarily has the capacity to stand and walk (Dkt. 17 at

18), there is substantial evidence that he could stand and walk, as shown

above.

     There is also no support for plaintiff’s contention that he was

physically limited due to his stamina after prostate cancer. Again, Dr.

Coulter’s report limiting him to two hours standing and thirty minutes

of walking in an eight-hour workday (Tr. 504) is entitled to little weight.

Second, plaintiff clearly states in his testimony that he does not feel he is

limited despite having a stamina that is less than what it was before

surgery. In response to the question, “[d]o you feel that the prostate

cancer limits your ability to work in any way,” plaintiff answered, “[n]o.

I don’t feel that limits my—I just notice that my energy and stuff hasn’t

been the same since.” (Tr. 51.) Contrary to plaintiff’s assertion, the “whole

point” is not about any reduction in stamina (Dkt. 17 at 20), but a

reduction that demonstrates the RFC is not supported by substantial

evidence. For these reasons, this objection is overruled.

         E. Objection 5

     Plaintiff asserts that the magistrate judge was wrong to find that

he waived his argument that the ALJ’s RFC determination was


                                     13
inconsistent with the definition of light work because he raised it for the

first time in his reply brief. (Dkt. 17 at 19.) The Court disagrees.

     As the magistrate judge stated, it is inappropriate to raise an

argument for the first time in a reply brief. Reply briefs are not designed

to provide an opportunity to present new arguments because the

nonmoving party is generally unable to respond to the reply brief.

Scottsdale Ins. Co. v. Flowers, 513 F.3d 546, 553 (6th Cir. 2008) (quoting

Novosteel SA v. United States, 284 F.3d 1261, 1274 (Fed. Cir. 2002)).

Therefore, the guiding question is whether defendant would have been

sufficiently on notice of the argument based on plaintiff’s brief in support

of his motion so that the defendant could have responded to the

argument. In this case, defendant would not have been on notice that

plaintiff was arguing that the RFC itself was inconsistent with the

definition of light work.

     In his motion for summary judgment, plaintiff disputes whether he

can perform light work according to the RFC. (Dkt. 12 at 19.) He

describes his inability to stand or walk for long periods of time, as well as

the need to elevate his leg. (Id.) He points to Dr. Coulter’s opinion that

he can only stand for two hours and walk for thirty minutes at a time.


                                     14
(Id.) He does not, however, argue that the ALJ’s determination that he

can stand for four hours in an eight-hour work day is inconsistent with

the definition of light work; he argues that he is unable to perform at the

level of work the RFC defines, which is that he could stand and walk for

four hours. (Id.) The focus of plaintiff’s argument is that he could not

perform the work defined by the ALJ’s RFC determination.

     In comparison, plaintiff explicitly addresses the definition of light

work in his reply brief. First, he again argues that there is no substantial

evidence that he can perform light work. Then he asserts that “[t]he

ALJ’s finding of an RFC for light work, limited to standing and walking

4 hours of an 8 hour day is internally inconsistent and in violation of

Social Security policy.” (Dkt. 15 at 8–9.) The thrust of this argument is

different from what he argued in his motion for summary judgment,

which was that he could not perform at the level of the ALJ’s RFC.

Defendant was not on sufficient notice so that she could have responded

to this argument in her response brief. Therefore, the objection is

overruled.

     To the extent that plaintiff construes the magistrate judge’s waiver

recommendation as addressing his argument that there is no substantial


                                    15
evidence that he could perform light work as detailed in the ALJ’s RFC

determination, he is mistaken for the reasons set forth above. The

magistrate judge addressed whether there was substantial evidence for

the RFC determination (Dkt. 16 at 24–25), as has the Court in response

to plaintiff’s proper objections, see supra, Section III.C, D; infra, Section

III.F.

           F. Objection 7

         Finally, plaintiff objects to the magistrate judge’s conclusion that

the ALJ impermissibly evaluated the evidence outside of the relevant

period from his alleged onset date of June 12, 2015, to his date last

insured of June 20, 2015, when she found that it was less relevant than

other evidence in establishing the severity of plaintiff’s impairments

during this period. (Dkt. 17 at 22–23.) Plaintiff specifically criticizes the

case law the magistrate judge relied upon to reach her conclusion that

the ALJ’s treatment of evidence outside of the relevant period was

appropriate. (Dkt. 17 at 22–23.)

         It is undisputed that the relevant period is the time between the

onset date of plaintiff’s alleged disability and his date last insured

because social security insurance claimants must show that they are


                                      16
disabled on or before the date last insured. See 20 C.F.R. §§ 404.101,

404.130–131. Unsurprisingly, in determining whether substantial

evidence supports the ALJ’s determination, the emphasis is on that

relevant period. See, e.g., Seeley v. Comm’r of Soc. Sec., 600 F. App’x 387,

390–91 (6th Cir. 2015). That is not to say, however, that evidence beyond

that period is irrelevant. See Ellis v. Schweicker, 739 F.2d 245, 248–49

(6th Cir. 1984). But that evidence “is generally of little probative value”

as to whether the claimant is disabled “during the insured time period.”

Strong v. Soc. Sec. Admin., 88 F. App’x 841, 845 (6th Cir. 2004). Similarly,

evidence that “predate[s] the alleged onset of disability [is] of limited

relevance.” Carmickle v. Comm’s, Soc. Sec. Admin., 533 F.3d 1155, 1165

(9th Cir. 2008) (citing Fair v. Bowen, 885 F.2d 597, 600 (9th Cir. 1989)).

              The ALJ’s treatment of the evidence outside of the relevant period,

June 12, 2015, to June 30, 2015,3 was appropriate. The ALJ expressly



                                                            
         Plaintiff complains about this “tiny window” of time (Dkt. 17 at 21-22), but
              3

this period is of plaintiff’s own design. He knowingly amended his onset date from
January 1, 2011, to June 12, 2015 (Tr. 156), despite clear law that the most relevant
period for an ALJ to consider is between the onset of the disability and the date last
insured. This was a strategic choice on plaintiff’s part. Plaintiff chose to sacrifice a
four-and-a-half-year period for an eighteen-day period so that he could be evaluated
as a fifty-year-old under the GRID regulations, increasing his chances of a disability
determination given his education and skill level. (See Tr. 38–38; Dkt. 15 at 7.)

                                                               17
stated that she reviewed the entire record in reaching her decision, but

found the evidence falling outside of the relevant period to be less

persuasive. (Tr. 15.) Moreover, the ALJ considered all of the evidence

that plaintiff points to in his objection, including the evidence regarding

his coagulation defect, deep vein thrombosis, and even Dr. Coulter’s

opinion. (Tr. 16.) There is no indication that the ALJ inappropriately

disregarded any of the evidence, or that she did not appropriately weigh

and scrutinize the evidence.4 The objection is overruled.



       IV.            Conclusion

              Accordingly, the R&R (Dkt. 16) is ADOPTED; defendant’s motion

for summary judgment (Dkt. 14) is GRANTED; and plaintiff’s motion for




                                                            
         Plaintiff critiques the magistrate judge’s use of persuasive authority,
              4

Carmickle, and implies that Carmickle is against binding Sixth Circuit precedent.
(Dkt. 17 at 23.) This argument is itself unpersuasive. Evidence outside the applicable
period is relevant under some circumstances. See Richardson v. Heckler, 750 F.2d
506, 509–510 (6th Cir. 1984); Ellis, 739 F.2d at 248–49. The ALJ did not find that the
evidence outside the relevant period was irrelevant, only that it was less relevant
that other evidence within the relevant period. Thus, the R&R did not improperly
rely on persuasive authority. Absent binding precedent, courts and parties are free to
turn to persuasive authority.
                                                               18
summary judgment (Dkt. 12) is DENIED.

     IT IS SO ORDERED.

Dated: March 25, 2019                  s/Judith E. Levy
     Ann Arbor, Michigan               JUDITH E. LEVY
                                       United States District Judge


                   CERTIFICATE OF SERVICE
      The undersigned certifies that the foregoing document was served
upon counsel of record and any unrepresented parties via the Court’s
ECF System to their respective email or First Class U.S. mail addresses
disclosed on the Notice of Electronic Filing on March 25, 2019.
                                       s/Shawna Burns
                                       SHAWNA BURNS
                                       Case Manager




                                  19
